Citation Nr: 0923008	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
Hepatitis C and assigned an initial disability evaluation of 
10 percent.  

The Veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in September 2004.  A transcript of 
that hearing is associated with the claims folder.  In his 
Substantive Appeal, the Veteran indicated that he desired a 
hearing before the Board.  He later indicated that he would 
prefer a DRO hearing, which was undertaken by telephone in 
November 2007.  The DRO's notes of that interview are 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial disability rating in excess 
of 10 percent for service-connected hepatitis C.  He contends 
that his condition causes severe daily fatigue and malaise 
for which he takes medication to restore his "energy and 
mood."  He has submitted private medical records and 
statements from medical providers showing that he is being 
treated for chronic fatigue syndrome.  In addition, the 
medical evidence indicates that he has been treated for right 
upper quadrant pain and possible hepatomegaly, which symptoms 
could warrant a higher disability rating if they are deemed 
to be caused by the underlying hepatitis C.  

The Veteran was afforded a VA examination in October 2008 to 
determine the current severity of his condition and whether 
fatigue and malaise are caused by hepatitis C.  The examiner 
apparently misunderstood the nature of the examination, as he 
offered an opinion that hepatitis C is not related to 
service.  In reaching this conclusion, the examiner 
misconstrued several facts, stating that the Veteran had 
contracted hepatitis A in service and attributing his current 
hepatitis C to intravenous drug use after service, in 
contradiction of the RO's earlier findings.  Thus, although 
he found that fatigue and malaise are caused by hepatitis C, 
he concluded that they are nonetheless not service-connected 
because hepatitis C is itself unrelated to service.  
Furthermore, some of the examiner's statements are unclear.  
For example, he stated that the Veteran's "liver problem" 
is characterized as "chronic hepatitis with the most likely 
etiology of hepatitis C."  He also diagnosed fatty liver and 
stated that the Veteran's condition is "stable on 
medication."  Continuous use medication is another factor 
indicative of a higher rating; however, the examiner's 
statement does not address the frequency of the Veteran's use 
of medication.

Because of these errors and ambiguities, the Board finds that 
the examination is inadequate to evaluate the Veteran's 
current level of disability.  38 C.F.R. § 4.2 (2008).  
Therefore, a remand is required in this case so that a new 
examination can be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
his hepatitis C.  The examiner should 
review the entire claims file, including 
private and VA treatment records.  Based 
on the examination and review of the 
record, the examiner should specifically 
state :

a.  Whether the Veteran suffers from 
fatigue, malaise, or anorexia due to 
hepatitis C which requires dietary 
restrictions or continuous medication; 

b.  Whether hepatitis causes 
incapacitating episodes (a period of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician).  If so, list the symptoms 
associated with the incapacitating 
episode(s), as well as the frequency of 
the incapacitating episodes during a 12 
month period; 

c.  Whether there is associated weight 
loss, and if so how much; 

d.  Whether there is any hepatomegaly.

e.  Identify all indications of  
malnutrition; and

f.  Discuss what effect, if any, the 
Veteran's symptoms have on his usual 
occupation.  

In answering these questions, the 
examiner should differentiate the 
symptoms attributable to the hepatitis C 
infection from any attributable to other 
diagnosed disabilities or conditions. 

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


